Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 This action is in response to the amendment filed May 26, 2022.  Claims 1-20 are pending and examined.  This action is Final.
Response to Arguments
Applicant’s arguments were rendered moot since the Nelson (U.S. Patent 10,922,726 B1) reference appeared to be a better fit.  Since the reference was listed on the April 1, 2022 IDS with fee it can be used to reject the claims while still going final.
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS forms 1449 filed 4/01/2022 and 5/26/2022, are attached to the instant Office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Nelson et al. (U.S. Patent 10,922,726 B1). 
As per claim 1 Nelson teaches:  
A system, comprising: 
a hardware processor; (see at least Nelson column 2 lines 59-60) and 
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (see at least Nelson column 38 lines 27-39) to perform a method comprising: 
receiving a vehicle damage object for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 The set of parts is multiple objects of the damaged vehicle which are identified as needing to be repaired or replaced.)
fragmenting the object into a plurality of vehicle damage object fragments, wherein each vehicle damage object fragment includes at least one of the metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 Each part is a fragment of the vehicle damage all of which need to be addressed.)
providing each of the vehicle damage object fragments to a respective one of a plurality of artificial intelligence functions; (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
receiving a respective vehicle repair recommendation set from each of the artificial intelligence functions, wherein each vehicle repair recommendation set is based on a respective one of the vehicle damage object fragments, and wherein each of the vehicle repair recommendation sets identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle; (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
selecting a plurality of the recommended vehicle repair operations; (see at least Nelson column 13 lines 62-column 15 line 24  Considers what parts are available and the costs to repair existing parts to find the best option that is available.  That is selecting repair options choosing between getting a new part or repairing an old one is selecting an option among at least two making it a plurality.)
generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operations; (see at least Nelson column 16 lines 4-32) and 
providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems.  (see a least Nelson column 16 lines 33-47.  Includes insurance applications which would include a claims management systems.)
As per claim 3 Nelson teaches:
The system of claim 1, wherein: 
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; (see at least Nelson column 10 lines 61-column 11 line 1) and 
the method further comprises: 
identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set. (see at least Nelson column 10 lines 61-column 11 line 4) 
As per claim 4 Nelson teaches:
The system of claim 1, wherein: 
selecting a plurality of the recommended vehicle repair operations comprises: 
providing the vehicle repair recommendation sets to an artificial intelligence function; (see at least Nelson column 10 lines 52-60) and  
the artificial intelligence function is trained using a plurality of vehicle repair training sets, (see at least Nelson column 11 lines 5-17) wherein each vehicle repair training set comprises: 
one or more metadata objects of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 5 Nelson teaches:
The system of claim 1, wherein: 
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 6 Nelson teaches:
The system of claim 5, wherein: 
each of the further artificial intelligence functions is trained.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function and it being trained by the new data.)
As per claim 7 Nelson teaches:
The system of claim 6, the method further comprising: 
requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs.  (see at least Nelson column 15 lines 57-65 periodically or enough new data.)
As per claim 8 Nelson teaches:
A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine- readable storage medium comprising instructions to cause the hardware processor (see at least Nelson column 38 lines 27-39) to perform a method comprising: 
receiving a vehicle damage object for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 The set of parts is multiple objects of the damaged vehicle which are identified as needing to be repaired or replaced.)
fragmenting the object into a plurality of vehicle damage object fragments, wherein each vehicle damage object fragment includes at least one of the metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 Each part is a fragment of the vehicle damage all of which need to be addressed.)
providing each of the vehicle damage object fragments to a respective one of a plurality of artificial intelligence functions; (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
receiving a respective vehicle repair recommendation set from each of the artificial intelligence functions, wherein each vehicle repair recommendation set is based on a respective one of the vehicle damage object fragments, and wherein each of the vehicle repair recommendation sets identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle; (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
selecting a plurality of the recommended vehicle repair operations; (see at least Nelson column 13 lines 62-column 15 line 24  Considers what parts are available and the costs to repair existing parts to find the best option that is available.  That is selecting repair options choosing between getting a new part or repairing an old one is selecting an option among at least two making it a plurality.)
generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operations; (see at least Nelson column 16 lines 4-32) and 
providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems. (see a least Nelson column 16 lines 33-47.  Includes insurance applications which would include a claims management systems.) 
As per claim 10 Nelson teaches:
The non-transitory machine-readable storage medium of claim 8, wherein: 
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; (see at least Nelson column 10 lines 61-column 11 line 1) and 
the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set. (see at least Nelson column 10 lines 61-column 11 line 4) 
As per claim 11 Nelson teaches:
The non-transitory machine-readable storage medium of claim 8, wherein: 
selecting a plurality of the recommended vehicle repair operations comprises: 
providing the vehicle repair recommendation sets to an artificial intelligence function; (see at least Nelson column 10 lines 52-60) and 
the artificial intelligence function is trained using a plurality of vehicle repair training sets, (see at least Nelson column 11 lines 5-17) wherein each vehicle repair training set comprises: 
one or more metadata objects of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle. (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 12 Nelson teaches:
The non-transitory machine-readable storage medium of claim 8, wherein: 
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 13 Nelson teaches:
The non-transitory machine-readable storage medium of claim 12, wherein: 
each of the further artificial intelligence functions is trained. (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function and it being trained by the new data.) 
As per claim 14 Nelson teaches:
The non-transitory machine-readable storage medium of claim 13, the method further comprising: 
requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs. (see at least Nelson column 15 lines 57-65 periodically or enough new data.) 
As per claim 15 Nelson teaches:
A method comprising: 
receiving a vehicle damage object for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 The set of parts is multiple objects of the damaged vehicle which are identified as needing to be repaired or replaced.) 
fragmenting the object into a plurality of vehicle damage object fragments, wherein each vehicle damage object fragment includes at least one of the metadata objects of the damaged vehicle; (see at least Nelson column 9 lines 4-24 Each part is a fragment of the vehicle damage all of which need to be addressed.) 
providing each of the vehicle damage object fragments to a respective one of a plurality of artificial intelligence functions; (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
receiving a respective vehicle repair recommendation set from each of the artificial intelligence functions, wherein each vehicle repair recommendation set is based on a respective one of the vehicle damage object fragments, and wherein each of the vehicle repair recommendation sets identifies a recommended vehicle repair operation of a plurality of the vehicle repair operations for the damaged vehicle; (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function the finding of each different part is a different artificial intelligence function.)
selecting a plurality of the recommended vehicle repair operations; (see at least Nelson column 13 lines 62-column 15 line 24  Considers what parts are available and the costs to repair existing parts to find the best option that is available.  That is selecting repair options choosing between getting a new part or repairing an old one is selecting an option among at least two making it a plurality.)
generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operations; (see at least Nelson column 16 lines 4-32) and 
providing the composite vehicle repair recommendation set to one or more vehicle repair insurance claims management systems.  (see a least Nelson column 16 lines 33-47.  Includes insurance applications which would include a claims management systems.)
As per claim 17 Nelson teaches:
The method of claim 15, wherein: 
each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation; (see at least Nelson column 10 lines 61-column 11 line 1) and 
the method further comprises: 
identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set. (see at least Nelson column 10 lines 61-column 11 line 4) 
As per claim 18 Nelson teaches:
The method of claim 15, wherein: 
selecting a plurality of the recommended vehicle repair operations comprises: 
providing the vehicle repair recommendation sets to an artificial intelligence function; (see at least Nelson column 10 lines 52-60) and 
the artificial intelligence function is trained using a plurality of vehicle repair training sets, (see at least Nelson column 11 lines 5-17) wherein each vehicle repair training set comprises: 
one or more metadata objects of a further damaged vehicle, and a composite vehicle repair recommendation set for the further damaged vehicle.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.)
As per claim 19 Nelson teaches:
The method of claim 15, wherein: 
each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function. (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 20 Nelson teaches:
The method of claim 19, wherein: each of the further artificial intelligence functions is trained.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function and it being trained by the new data.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Leise (U.S. 10,657,707 B1) in view of Haller et al. (U.S. 9,218,626 B1).  
	As per claims 2, 9, and 16 while Nelson does use a model trained on historical vehicle repair data (see at least Nelson column 24 lines 1-3) it is not explicit about what machine learning techniques are used to train that model.  But Leise which also uses machine learning for vehicle repair analysis and lists applicable machine learning techniques that will include random associations.  (see at least Leise Column 6 Lines 10-26  random associations involved in all machine learning techniques the ones listed will certainly include such random associations.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply such techniques to the machine learning since it was solving the same problem in the same way with an expectation of success.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on April 1, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696